ST. PAUL, J.
(concurring).  Upon further consideration it now appears to me that section 1055, Revised Statutes of 1870, is not applicable except to trials before a jury.
Otherwise I would dissent; for an accused is not “entitled to an acquittal,” but. only that he shall not be put in jeopardy again for the same offense. In trials before a jury the state should proceed as in State v. Hill, 122 La. 711, 48 South. 160, and not as in State v. Cheevers, 7 La. Ann. 40 (1852).
I therefore concur in the final decree, but not in the opinion handed down.